Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 4-15 are currently pending. All claims have been fully examined for patentability.
All rejections and objections presented previously have been withdrawn.
New grounds of rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harschneck et al. (WO 2018/177995-priority document EP17164442 provided herein).
Applicants claim a compound of formula 
    PNG
    media_image1.png
    143
    273
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    167
    272
    media_image2.png
    Greyscale
(second and fourth compounds in claim 10).

Harschneck teaches the compounds of formula (Table I-T1)
    PNG
    media_image3.png
    199
    446
    media_image3.png
    Greyscale
I-T1-17, 
    PNG
    media_image4.png
    189
    453
    media_image4.png
    Greyscale
 I-T1-16, and 
    PNG
    media_image5.png
    184
    452
    media_image5.png
    Greyscale
 I-T1-18, which are used in agricultural compositions and as pesticides for controlling ectoparasites, insects, arachnids and nematodes (see Table 1-T1). The prior art teaches insecticidal compositions/formulations comprising the compounds and an extender or surface active agent, methods for protecting a seed or a plant from pest infestation by treating the seed or a plant with the compositions and a seed in which said compound has been applied to the seed as a coating or layer (claims13-16 of WIPO, at least claims 10-13 and paragraphs [0127-0145] and [0162] of the priority document). The prior art 
The priority document of the prior art shows compounds I-T1-1 and I-T1-2, which contain a Br at the 2-position of the thiophene ring. The subgenus of compounds in the priority document that represents compounds I-T1-1 and I-T1-2 is of formula (I’b): 
    PNG
    media_image6.png
    349
    579
    media_image6.png
    Greyscale
, which subgenus of formula (I’b) discloses that R3 is Cl, Br or I. This is implicit support for the compounds I-T1-16, I-T1-17 and I-T1-18 wherein there’s a Cl at the 2-position of the thiophene ring of the prior art. See MPEP 2144.01, Implicit Disclosure: "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.)
Conclusion
Claims 1 and 5-15 are rejected. Claim 4 is objected to for depending of a rejected claim. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626